
	
		II
		Calendar No. 281
		112th CONGRESS
		2d Session
		S. 888
		[Report No. 112–119]
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2011
			Mrs. Murray (for herself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			January 13, 2012
			Reported under authority of the order of the Senate of
			 December 17, 2011, by Mr. Bingaman, without
			 amendment
		
		A BILL
		To amend the Wild and Scenic Rivers Act to
		  designate a segment of Illabot Creek in Skagit County, Washington, as a
		  component of the National Wild and Scenic Rivers System.
	
	
		1.Designation of wild and
			 scenic river segmentsSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by
			 adding at the end the following:
			
				(208)Illabot creek,
				washington
					(A)The 14.3-mile
				segment from the headwaters of Illabot Creek to the northern terminus as
				generally depicted on the map titled Illabot Creek Proposed WSR–Northern
				Terminus, dated September 15, 2009, to be administered by the Secretary
				of Agriculture as follows:
						(i)The 4.3-mile segment from the headwaters of
				Illabot Creek to the boundary of Glacier Peak Wilderness Area as a wild
				river.
						(ii)The 10-mile
				segment from the boundary of Glacier Peak Wilderness to the northern terminus
				as generally depicted on the map titled Illabot Creek Proposed
				WSR–Northern Terminus, dated September 15, 2009, as a recreational
				river.
						(B)Action required to
				be taken under subsection (d)(1) for the river segments designated under this
				paragraph shall be completed through revision of the Skagit Wild and Scenic
				River comprehensive management
				plan.
					.
		
	
		January 13, 2012
		Reported without amendment
	
